Pee Curi am,
This suit was instituted by the executors of Elizabeth Me-*326Knight to recover damages sustained by her by reason of dirt thrown upon her property by the defendant, and a fill made by him to support his houses which rest upon and are supported by the wall or foundation of her house. It resulted in a verdict and judgment against the defendant in the sum of $1,599.06 from which he appealed to this court. The assignments of error on which he relies to sustain his appeal have been carefully examined and duly considered by us, and the conclusion we have arrived at is that no just cause for a reversal of the judgment appears in either of them. The evidence presented by the plaintiff required the submission of the ease to the jury, and the charge of the court was fair, pertinent to all material matters and without prejudice to the rights of either party. Assignments dismissed.
Judgment affirmed.